Citation Nr: 0102761	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  98-08 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to waiver of recovery of overpayment of death 
pension benefits, in the calculated amount of $12,707.00.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel



INTRODUCTION

The veteran served on active duty from November 1945 to 
November 1946.  The veteran died in June 1987.  The appellant 
is the veteran's widow.

The record reflects that this matter was previously before 
the Board of Veterans' Appeals (Board) in September 1999 and 
again in August 2000, when it was remanded to the Committee 
on Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Montgomery, Alabama, for additional development.  The case 
was returned to the Board in December 2000, and is now ready 
for appellate review.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  Effective July 1, 1989, the appellant was paid death 
pension benefits.  The appellant was notified by VA at the 
time of her original award letter, and several times 
thereafter, of her obligation to immediately notify VA of any 
change in income or net worth and to report all income. 

3.  On Improved Pension Eligibility Verification Reports 
dated in 1990, 1991, 1992, and 1993, the appellant reported 
that she had no earned income from employment or other source 
for the reporting periods 1990 through 1993.  


4.  Through income verification procedures, it was discovered 
that the appellant had income earnings in 1994, and that she 
was in receipt of increased Social Security benefits.

5.  The appellant was overpaid death pension benefits in the 
calculated amount of $12,707, as a result of incomplete and 
inaccurate financial disclosures made by the appellant.

6.  The overpayment was created by the appellant's failure to 
promptly and correctly report her income for the purpose of 
retaining VA benefits, despite having been advised to fully 
disclose all sources of countable income to VA.


CONCLUSION OF LAW

Waiver of recovery of the overpayment of death pension 
benefits in the calculated amount of $12,707 is precluded by 
reason of bad faith on the part of the appellant.  
38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.962, 
1.963, 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The basic facts of this case are not in dispute.  A review of 
the evidence of record discloses that the veteran died in 
June 1987.  In July 1989, the appellant was awarded death 
pension benefits, effective from July 1, 1989.  The award 
letter advised the appellant that the award of pension 
benefits was based upon her reported countable income of $0 
(zero dollars).  The appellant was further advised that the 
award was directly related to her income and, as such, any 
changes in her 

income should be immediately reported to VA.  In an 
attachment to the award letter, VA Form 21-8767, the 
appellant was again informed of her responsibility to 
promptly report any changes in her income or net worth and 
that, when reporting income, she was to report the total 
amount and source of all income received. 

The record contains a series of financial disclosure reports 
for the reporting periods 1990 through 1994.  In a July 1990 
Improved Pension Eligibility Verification Report (EVR), VA 
Form 21-0518, the appellant reported that she had not 
remarried.  The appellant reported that she had not worked 
during the preceding 12-month period.  The appellant reported 
that she received no earned income.  It was also noted that 
the appellant had no other source of monthly income.  The 
appellant did not report any expected income from any source 
for the reporting period from July 1990 to June 1991.  In the 
appropriate space, the appellant reported "0" (zero) cash 
holdings or other assets.  She indicated that her income had 
not changed during the past 12-month period.  The appellant 
reported that she had no health insurance, and noted no 
unreimbursed medical expenses for the reporting period from 
July 1989 to June 1990.  Based upon this financial disclosure 
report, the RO advised the appellant, by letter dated in July 
1990, that the award of pension benefits would continue based 
upon her countable income of $0 (zero dollars).  The 
appellant was advised to notify VA immediately of any change 
in her income or net worth.

In a June 1991 EVR, the appellant reported that she had not 
remarried.  The appellant reported that she had not worked 
during the preceding 12-month period.  She reported that she 
received no earned income, nor did she have any other source 
of monthly income.  The appellant reported no expected income 
from any source for the reporting period from July 1991 to 
June 1992.  In the appropriate space, the appellant reported 
"0" (zero) cash holdings or other assets.  She indicated 
that her income had not changed during the past 12-month 
period.  The appellant indicated that she had no health 
insurance, but reported unreimbursed medical expenses 

during the reporting period from July 1990 to June 1991 in 
the amount of $501.00.  By letter dated in July 1991, the RO 
advised the appellant that the award of pension benefits 
would continue based upon her reported countable income of $0 
(zero dollars).  The appellant was again advised to notify VA 
immediately of any change in her income or net worth.

In a July 1992 EVR, the appellant reported that she had not 
remarried.  She reported that she had not worked during the 
preceding 12-month period.  The appellant reported that she 
received no earned income, nor did she have any other source 
of monthly income.  She noted that her VA benefits 
constituted her only source of income.  The appellant did not 
report any expected income from any source for the reporting 
period from July 1992 to June 1993.  The appellant reported 
"none" in the appropriate space for listing cash holdings 
or other assets.  She indicated that her income had not 
changed during the past 12-month period.  The appellant also 
noted that she had no health insurance.  In an attached 
statement, the appellant reported that she was taking 
prescribed medication at that time, the costs of which was 
between $80.00 and $86.00 (apparently per month).  It was 
also noted that the appellant had undergone a series of 
diagnostic evaluations and other studies in September 1991, 
for which she continued to have outstanding medical expenses, 
although the hospital bill had been paid. 

In a September 1993 EVR, the appellant reported that she had 
not remarried.  The appellant reported that she had not 
worked during the preceding 12-month period.  The appellant 
reported that she received no earned income, nor did she have 
any other source of monthly income.  The appellant did not 
report any expected income from any source.  The appellant 
reported no cash holdings or other assets.  She indicated 
that her income had not changed during the past 12-month 
period.  In the appropriate space, the appellant reported 
that she had "other health insurance," and apparently 
indicated that her medical expenses were paid by her 
daughter.  


By letter dated in November 1993, the RO advised the 
appellant that the award of pension benefits was based upon 
her reported income, and reminded the appellant of the 
importance of promptly notifying VA of any changes in her 
income.

In a July 1994 EVR, the appellant reported that she had not 
remarried.  The appellant reported that she had not worked 
during the preceding 12-month period.  The report noted that 
the appellant received monthly Social Security benefits in 
the amount of $233.00.  She reported no other monthly earned 
income.  The appellant reported that she did not receive 
annual income from any other source, during the reporting 
period from July 1993 to June 1994, nor did she expect to 
receive income during the period from July 1994 to June 1995.  
She reported no cash holdings or other assets.  She also 
indicated that her income had not changed during the past 12-
month period.  The appellant noted that she had health 
insurance, and reported unreimbursed medical expenses in the 
amount of $117.00 for Medicare, and monthly payments of 
$115.00 for private health insurance. 

The record reflects that the appellant was notified of an 
adjustment to her award of pension benefits effective from 
July 1993, based upon a review of the EVRs submitted by her 
and which disclosed an annual countable income of $2,724.  It 
was also noted that this award was subsequently adjusted 
effective December 1993, based upon an annual countable 
income of $2,796.  The appellant was advised that any changes 
in her income should be reported to the RO immediately, as 
her award of benefits was directly related to her income.  

In January 1994, the appellant was notified of an overpayment 
in the amount of $1,357.00 in pension benefits.  By letter 
dated in July 1994, the appellant's award was adjusted due to 
the overpayment in pension benefits.


In September 1995, the appellant submitted a report of 
unreimbursed medical expenses for consideration in 
determining her income for pension purposes.  In that report, 
the appellant reported payments for Medicare ($528.20), 
private medical insurance ($1,380.00), with additional 
expenses reported for eyeglasses ($97.00), and for 
prescription medication.  Also received was a prescription 
medication summary for the period from September 1994 to 
August 1995, in the amount of $379.05.  In a February 1996 
letter, the RO advised the appellant that the reported  
unreimbursed medical expenses had been considered, and that 
an adjustment was made to her pension award based upon the 
appellant's unreimbursed medical expenses relevant to the 
period from July 1993 through June 1994.  

In a subsequent itemized report of medical expenses, received 
in February 1996, the appellant reported unreimbursed medical 
expenses in the amount of $1,463.49.  Based upon this 
information, the appellant's pension award was adjusted based 
upon these reported medical expenses.

In a May 1996 itemized report of medical expenses, the 
appellant reported $2,150.88 in unreimbursed medical 
expenses.  A summary of prescription medications in the 
amount of $408.30 was reported for the year 1995.  Based upon 
a review of this information, the appellant's award of 
pension benefits was adjusted effective February 1995.

In a January 1997 report of medical expenses, the appellant 
reported unreimbursed medical expenses totaling $2,921.80.

In June 1997, the appellant was advised of the proposed 
reduction of her pension benefits, effective January 1, 1997.  
It was noted that this action was proposed based upon 
evidence that the appellant received unreported income of 
$559.00 in 

1994, and that she was in receipt of increased Social 
Security benefits that exceeded income eligibility 
requirements for pension purposes.  The appellant was 
afforded an opportunity to submit evidence regarding her 
countable income.  An amended notice of proposed reduction of 
pension benefits was forwarded to the appellant in September 
1997.  This action followed further review and adjustment in 
the appellant's benefits in light of her unreported earned 
income.  In March 1998, the appellant was notified of the 
$12,707.00 overpayment in pension benefits.

In April 1998, the appellant requested a waiver of the 
overpayment in pension benefits.  The appellant indicated 
that repayment of the indebtedness would result in undue 
hardship.  In support of her request, a Financial Status 
Report, VA Form 20-5655, was submitted for consideration.  In 
this financial disclosure report, the appellant reported that 
she was employed as a substitute teacher.  She reported 
earned monthly income in the amount of $141.59, with 
deductions totaling $40.00.  She also reported Social 
Security benefits in the amount of $929.80.  Her total 
monthly income was reported as $1,030.39.  (The total of the 
amounts reported is actually $1,031.39.)  She reported 
monthly expenses in the amount of $1,221.41.  The appellant 
reported monthly expenses for costs associated with rent or 
mortgage ($198.50), food ($100.00), utilities and heat 
($175.00), and for other expenses, to include health 
insurance ($135.00), life insurance premiums ($77.00), 
trailer insurance ($45.00), and automobile insurance 
($37.23).  Monthly payments for installment contracts were 
reported for car payment ($233.68), medication ($60.00), loan 
($100.00), and gasoline ($60.00).  The appellant indicated 
that she was unable to meet her monthly financial 
obligations.  With respect to her assets, the appellant 
reported no cash holdings.  She reported her "cash on hand" 
as $3.00.  The appellant valued her automobile at $8,000.00.  
The appellant reported a single installment contract, 
identified as expenses for nursing home care for her mother.  
The debt was incurred in January 1997, in the amount of 
$1,300.00.  She reported 

an unpaid balance of $800.00, with monthly payments in the 
amount of $100.00 toward this account.  There was no past due 
amount associated with this account.  It was noted that she 
had not been adjudicated as bankrupt.  

This matter was referred to the Committee for review of the 
appellant's request for waiver of recovery of the $12,707.00 
overpayment in pension benefits in April 1998.  In May 1998, 
the Committee denied the appellant's request for waiver of 
the overpayment.  It was noted that the Committee found 
evidence of bad faith in the appellant's failure to 
accurately report her income, despite being advised of the 
importance of advising VA of any changes in her income.  In 
that regard, it was noted that the appellant reported her 
income as $0 (zero dollars) in September 1993, but was in 
receipt of Social Security benefits since June 1993.  It was 
further noted that subsequent income verification matching 
procedures revealed unreported income received in 1994, of 
which the appellant had not advised VA.  Additionally, the 
appellant failed to advise VA of a subsequent increase in her 
Social Security benefits.  On these bases, the Committee made 
a finding that the appellant acted in bad faith, thus 
precluding the grant of waiver of the indebtedness.

The appellant filed a notice of disagreement with this 
decision in May 1998.  In her correspondence, the appellant 
indicated that she had not intentionally mislead VA in her 
failure to report her countable income.  She further noted 
that repayment of the debt would cause undue hardship.

This matter was again reviewed in June 1998.  It was 
determined that the finding of bad faith in this case was 
justified, and that grant of the waiver request was thereby 
precluded.  


In correspondence, dated in June 1998, the appellant 
generally reiterated her contention that she did not intend 
to mislead VA in the actions which created the indebtedness.  
She further noted that she lived on a fixed income, and had 
no means of repayment of the debt.  

The record reflects that the Board remanded this matter to 
the RO in September 1999, in order that the appellant be 
provided with notice of the applicable law and regulations 
governing this case, and to provide the appellant further 
opportunity to submit additional evidence in support of her 
claim.  A supplemental statement of the case which addressed 
pertinent law and regulations, and advised of the bases  upon 
which the denial of her waiver request was premised was 
forwarded to the appellant in November 1999.  There is no 
indication of record that the appellant submitted additional 
evidence in support of her claim.

In August 2000, the Board again reviewed the record in this 
case.  The matter was remanded to the RO at that time in 
order that any available EVRs for the reporting periods 1995, 
1996, and 1997 might be associated with the claims folder.  
The appellant was again provided an opportunity to submit 
additional evidence for consideration in this matter.  

In response to the Board's inquiry concerning any financial 
disclosure reports completed by the appellant during the 
referenced periods, it was noted that pursuant to provisions 
of the Public Law 103-271, § 6, 108 Stat. 740 (1994), EVRs 
were not obtained from the appellant.  In this regard, it was 
noted that enacted legislation provided the Secretary with 
discretionary authority in requiring the submission of annual 
EVRs.  It was noted that the effect of this legislation was 
that the submission of annual EVRs for most beneficiaries 
having no income or only Social Security income had been 
eliminated.  Thus, beneficiaries who were exempted from the 

requirement of filing an annual EVR were notified by letter 
of the necessity of advising VA of any change in income.  In 
accordance with these provisions, the appellant was not 
required to file annual EVRs as her only reported source of 
income was Social Security benefits.  The RO continued its 
denial of the appellant's waiver request, finding that her 
failure to accurately report her income on EVRs in 1993 and 
1994 constituted misrepresentation and bad faith, thus 
precluding waiver in this instance.  


Analysis

A waiver of recovery of an overpayment of disability pension 
benefits may be authorized in a case in which recovery of the 
overpayment would be against equity and good conscience.  38 
C.F.R. § 1.965(a).  However, recovery of an overpayment of 
disability pension benefits may not be waived where there is 
an indication of fraud, misrepresentation, or bad faith.  38 
U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b).

Under the applicable criteria, the law precludes waiver of 
recovery of an overpayment or waiver of collection of any 
indebtedness where any one of the following elements is found 
to exist: (1) fraud, (2) misrepresentation, or (3) bad faith.  
38 U.S.C.A. § 5302(c).  In this instance, the RO determined 
that while there was no evidence of fraud or 
misrepresentation, the evidence demonstrated that the 
appellant acted in bad faith in the actions creating the 
indebtedness.  38 C.F.R. 
§ 1.962.  The Board notes, however, that the RO, in its more 
recent review of this case, indicated that the appellant's 
actions were made in bad faith and that her particular 
failure to disclose accurate information in conjunction with 
financial 

disclosure reports submitted in 1993 and 1994 constituted 
misrepresentation.  In ascertaining whether fraud or 
misrepresentation, or bad faith, was involved, it is helpful 
to turn to the VA manual for guidance to the RO's Committee 
on waivers.  It is stated:

Fraud and Misrepresentation.  Although 
these are listed as separate elements in 
Section 5302(c), they both contain common 
characteristics and should be considered 
as a single element.  In order to 
establish fraud or misrepresentation, a 
Committee must determine that there was a 
willful misrepresentation of a material 
fact, or the willful failure to disclose 
a material fact, with the intent of 
obtaining or retaining, or assisting an 
individual to obtain or retain, 
eligibility for VA benefits.  A Committee 
must show that the willful intent to 
either misrepresent or fail to disclose 
was done with the [claimant's] knowledge 
that such misrepresentation or failure 
would result in the erroneous or improper 
award or erroneous retention of VA 
benefits.  

Bad Faith.  This term generally describes 
unfair or deceptive dealing by one who 
seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in 
connection with a debt arising from 
participation in a VA benefits/services 
program exhibits bad faith if such 
conduct, although not undertaken with 
actual fraudulent intent, is undertaken 
with intent to seek an unfair 

advantage, with knowledge of the likely 
consequences, and results in a loss to 
the government.  

VA Manual MP-4, Part I, Chapter 8, § 8B.02 (1993).

The Board finds that the actions of the appellant, 
particularly with regard to her failure to disclose on the 
1993 and 1994 financial reports the complete nature of her 
income, is highly questionable.  However, the Board is not 
satisfied that the evidence clearly demonstrates willful 
intent on the part of the appellant.  Nevertheless, the Board 
finds that the evidence supports a finding that the 
appellant's conduct was in bad faith, as demonstrated by her 
failure to make complete disclosures of her income under 
circumstances where she had been repeatedly advised of the 
correlative nature of her entitlement to the pension award 
and her income. 

The appellant contends, in effect, that recovery of the 
overpayment would result in undue financial hardship.

A review of the record reveals that the appellant was 
informed that income from all sources must be reported to VA 
when she was awarded pension benefits.  She was further 
advised of the consequences of failing to do so.  Thereafter, 
she was repeatedly informed of the importance of promptly 
notifying VA of any changes in her income.  Nevertheless, the 
record shows that the appellant failed to report the receipt 
of wage income received in 1994, in addition to increased 
Social Security benefits.  This was not a matter of simply 
forgetting to report such income or changes in income.  
Rather, the record reflects that the appellant affirmatively 
acted 

to specifically report that she had received no income, and 
did not report the amount of Social Security benefits she 
received in 1993 and 1994 on financial disclosure reports.

A VA pension recipient must notify VA of all circumstances 
which will affect his or her entitlement to receive, or the 
rate of, the benefit being paid.  Such notice must be 
furnished when the recipient acquires knowledge that his or 
her income has changed.  38 C.F.R. § 3.660(a)(1) (2000).  In 
this case, the evidence demonstrates that the appellant had 
ample notice and subsequent reminders of her obligation to 
report to VA income from all sources, but failed to do so.  
Moreover, she repeatedly provided false income information by 
declaring that she had no wages when, in fact, she knew she 
was receiving such income.  Further, she knew that her Social 
Security benefits had increased.  Consequently, the Board 
finds that the appellant's failure to report her earned 
income and the correct amount of Social Security benefits to 
VA was the direct cause of the overpayment.

Accordingly, the Board concludes that the evidence supports 
the finding of the RO that the appellant demonstrated bad 
faith by failing to completely and accurately report her 
income to VA for the purpose of retaining VA benefits to 
which she was otherwise not entitled.  There is not an 
approximate balance of positive and negative evidence as to 
the issue on appeal as to warrant application of the doctrine 
of reasonable doubt.  38 U.S.C.A. § 5107.

In light of the finding of bad faith, waiver of recovery of 
the overpayment is precluded by law.  There is no basis for 
further consideration regarding the elements of equity and 
good conscience, such as hardship or other equitable factors.



ORDER

Waiver of recovery of an overpayment of improved death 
pension benefits in the amount of $12,707 is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

